Citation Nr: 0625815	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-30 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for right patellar 
femoral chondritis (right knee disability), currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for schizophrenia, 
currently evaluated as 50 percent disabling.  

3.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from January to July 1961 
and January 1967 to February 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2003 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issues of an increased rating for schizophrenia and 
entitlement to a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected disability of the right knee is 
manifested by associated pain and crepitus with 130 degrees 
of flexion and full extension without evidence of instability 
or subluxation.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for a right knee disability are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in April and August 2003.  The content of 
the notices provided fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Although the 
notices were not sent until after the initial rating denying 
the claim, the Board finds that any defect with respect to 
the timing of the required notice was harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  A VA examination was provided.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Entitlement to an increased rating for the right knee 
disability

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The RO considered this disability under Diagnostic Code 5257.  
Knee impairment with recurrent subluxation and lateral 
instability is rated 20 percent when moderate and 30 percent 
when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Degenerative arthritis is rated on the basis of limitation of 
motion for the specific joint involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 0 percent rating is 
warranted when leg flexion is limited to 60 degrees.  A 10 
percent rating is warranted when it is limited to 45 degrees, 
and a 20 percent rating is warranted when it is limited to 30 
degrees.  

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.

When a diagnostic code provides for compensation based solely 
on limitation of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 must also be considered, and that examinations upon 
which rating decisions are based must adequately portray the 
extent of the functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Plate II shows 
that normal flexion and extension of the knee is from 0 
degrees to 140 degrees.

A precedent opinion of the VA General Counsel, VAOPGCPREC 23-
97 (7/1/97), held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, citing Esteban v. Brown, 
6 Vet. App. 259 (1994).

Service medical records show that the veteran sustained a 
sprain of the right medial collateral ligament.  Post service 
VA examination revealed right patellofemoral chondritis.  

In a January 1971 rating action, service connection was 
granted for right patellofemoral chondritis, symptomatic, 
under Diagnostic Code 5257 and a 10 percent rating was 
assigned.  This evaluation has been in effect since then.

The veteran underwent VA examination in April 2003.  The 
record also includes VA outpatient records that date between 
April and September 2003.  

While the veteran complained of instability to the right-side 
of the right knee, this has not been substantiated by 
physical examination.  The VA examiner was not able to 
manually examine the veteran for instability due to his 
complaints of pain.  However VA radiological study in April 
2003 shows that the medial and lateral meniscus were normal.  
The anterior and posterior cruciate, medial, and collateral 
ligaments were normal.  Under the circumstances, a higher 
rating for instability is not warranted.  

Without regard to the veteran's complaints of pain, 
disability due to limitation of motion of the right knee 
would not be compensable.  Clinical findings do not show that 
limitation of motion is present to such extent as to warrant 
a higher evaluation.  The range of motion study of the right 
knee shows that he was able to flex to 130 degrees and 
extension was full.  

While the veteran's right knee disability does not equate to 
severe limitation of motion, his primary complaint, as can be 
seen in the written statements of the veteran, is of pain, 
stiffness, and grinding.  At the VA examination in 2003, the 
veteran reported constant swelling, pain and instability.  He 
took aspirin daily with no pain control.  He stated that pain 
was precipitated by standing, running and lifting heavy 
objects.  He could walk unaided for short distances.  For 
long distances he uses a one-point cane and brace.  He was 
additionally limited by moderate pain, fatigue, weakness, and 
lack of endurance, on repetitive use.  The examiner noted 
there was crepitation and painful motion during the range of 
motion study.  

The Board has considered DeLuca v. Brown, in reaching its 
conclusion in this case.  The veteran has complained of pain.  
The veteran is competent to credibly describe the pain in his 
right knee.  However, in this case, it is not objectively 
shown that there was additional functional limitation that 
would warrant an increased rating based on pain or weakness.  
While pain was noted at the VA examination, he has not 
identified any functional limitation that would warrant a 
higher rating under the applicable rating criteria.  There is 
no swelling or effusion of either knee joint.  All of the 
physical findings referable to the right knee have been very 
close to normal.  No neurological abnormalities have been 
noted.  He has denied any locking.  No subluxation has been 
shown in the report of the VA examination, despite a 
comprehensive study.  The examination report shows that he 
has nearly full range of motion of the right knee.  The 
rating schedule does not support an increased rating due to 
pain alone.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

While there are other diagnostic codes concerning impairment 
of the knees that provide for a higher rating, the 
manifestations required for the assignment of a higher rating 
are not shown.  


ORDER

Entitlement to a rating in excess of 10 percent for the right 
knee disability is denied.


REMAND

A VA psychiatric examination has not been conducted since 
April 2003.  Further, the examiner that conducted the 
examination did not have the veteran's claims file.  The duty 
to assist may include "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The Board finds that a medical examination is 
desirable for the proper adjudication of his claims.

Additionally, the Board finds that this issue is intertwined 
with the issue of entitlement to a TDIU.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded the 
appropriate examination to determine the 
nature and severity of his service-
connected mental disorder.  The reviewer 
is asked to report on the presence or 
absence of the specific symptoms in the 
general rating formula for mental 
disorders, a copy of which may be found 
in the July 2004 statement of the case, 
pp. 9-10.  The examiner should also 
comment on the degree, if any, of 
industrial/occupational and social 
impairment produced by the mental 
disorder.  The examiner must review the 
additional medical records and assign a 
Global Assessment of Functioning (GAF), 
if possible, and explain what the 
assigned score represents.  Request the 
examiner to provide a medical opinion 
concerning the impact of the veteran's 
service-connected disabilities 
(schizophrenia, right knee, hemorrhoids) 
on his ability to work.  The rationale 
for any opinion expressed must be 
provided.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination and 
the examiner should acknowledge such 
review in the examination report.

2.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


